Citation Nr: 1218354	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  12-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by a veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In October 2010, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  These claims were denied in a February 2005 rating decision.  Although he received notice of this decision via a March 2005 letter, the Veteran did not perfect an appeal.  As such, the February 2005 rating decision is final based on the evidence then of record.

In February 2010, the Veteran submitted a claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Although reopened in an August 2010 rating decision, the Veteran's claims were denied.  Thereafter, the Veteran perfected an appeal.  Significantly, the Veteran's representative submitted the Form 9 that perfected the Veteran's appeal.  

Prior to the promulgation of a decision by the Board with regard to the above-captioned claims, the Veteran's representative submitted submitted a statement dated in April 2012, wherein he stated that the Veteran was no longer pursuing the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  A statement from the Veteran was attached.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn these claims, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus, and they are dismissed.


ORDER

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


